Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                   EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Galvin #50966 on 1/26/2022.
The application has been amended as follows: 
1. (Currently amended) A system for real-time omnichannel interactions utilizing speech recognition, comprising:
a computing device comprising a memory, a processor, and a non-volatile data storage device;
a customer database residing on the non-volatile data storage device comprising customer telephone numbers;
an advertisement database residing on the non-volatile data storage device comprising advertisements, each advertisement comprising text from a non-interactive advertisement and additional details;
a communication application operating on a mobile computing device, the communication application comprising a unique tracking identifier associated with the 
record audio data comprising one or more words displayed on a non-interactive advertisement and spoken into a microphone of the mobile computing device;
transmit the audio data as a multimedia message via a cellular data network to an omnichannel text-based communicator along with the unique tracking identifier;
receive and display a first text message from a chatbot operating on the omnichannel text-based communicator, the text message comprising a query about the non-interactive advertisement; and
send a second text message to the omnichannel text-based communicator via the cellular data network, the second text message comprising a user freeform response to the query;
the omnichannel text-based communicator, comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor, causes the computing device to:
receive the first text message comprising the audio data and the unique tracking identifier from the communication application via the cellular data network;
retrieve a telephone number associated with the communication application from the customer database;
transcribe each of the spoken words from the received audio data into a corresponding word in text format;
 advertisement contained in the advertisement database;
using a chatbot, generate a query about the non-interactive advertisement associated with the spoken words;
send the query to the mobile phone as a first text message to the telephone number via a cellular data network;
receive the first text message via the cellular data network;
retrieve additional details for the advertisement based on the queries and responses; and
send the additional details to the communication application via a non-cellular network;
wherein if the query is not responded to within a specific time period, a reminder message to respond to the query is sent to the communication application;
wherein the communication application is activated by voice commands;
wherein communications between the communication application and the omnichannel text-based communicator are stored in a database and processed using artificial intelligence; and
wherein the additional details comprise contact information for a business associated with the advertisement.

2-4. (Canceled) 



6-8. (Canceled)

9. (Currently amended) A method for real-time omnichannel interactions utilizing speech recognition, comprising the steps of:
recording, using a communication application operating on a mobile computing device, audio data comprising one or more words displayed on a non-interactive advertisement and spoken into a microphone of the mobile computing device;
transmitting the audio data as a multimedia message via a cellular data network to an omnichannel text-based communicator along with the unique tracking identifier, the omnichannel text-based communicator operating on a computing device comprising a memory, a processor, and a non-volatile data storage device on which are stored a customer database comprising customer telephone numbers and an advertisement database comprising advertisements, each advertisement comprising text from a non-interactive advertisement and additional details;
receiving the audio data and the unique tracking identifier at the omnichannel text-based communicator via the cellular data network;
retrieving a telephone number associated with the communication application from the customer database;
, using the omnichannel text-based communicator, each of the spoken words from the received audio data into a corresponding word in text format;
matching, using the omnichannel text-based communicator, the text-formatted words to one or more words associated with an advertisement contained in the advertisement database;
using a chatbot, generating a query about the non-interactive advertisement associated with the spoken words; 
sending the query from the omnichannel text-based communicator to the mobile phone as a first text message to the telephone number via a cellular data network;

receiving and displaying a first text message on a mobile device from a chatbot operating on the omnichannel text-based communicator, the text message comprising a query about the non-interactive advertisement;
sending a second text message to the omnichannel text-based communicator via the cellular data network, the second text message comprising a user freeform response to the query;
receiving the second text message at the omnichannel text-based communicator via the cellular data network;
retrieving, using the omnichannel text-based communicator, additional details for the advertisement based on the queries and responses; and
sending, using the omnichannel text-based communicator, the additional details to the communication application via a non-cellular network;
wherein if the query is not responded to within a specific time period, a reminder message to respond to the query is sent to the communication application;
wherein the communication application is activated by voice commands;
wherein communications between the communication application and the omnichannel text-based communicator are stored in a database and processed using artificial intelligence; and
wherein the additional details comprise contact information for a business associated with the advertisement.

10-12. (Canceled)

13. (Previously presented) The method of claim 9, wherein the communication application has access to other communication means on a mobile device selected from the group consisting of email, phone calls, text messaging and other text-based mobile communications.

14-16. (Canceled)

Please cancel claims 2-4, 6-8, 10-12, 14-16.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, 9, 13 are allowable over the prior art of record: the closest prior art of record (Gilbert et al. U.S. patent application publication 20120022950, Bradley et al. U.S. patent 
Gilbert teaches the method involves receiving a voice message from a user directed to a second user, then identifying the voice message as a message to be converted into text. The voice message is then converted into raw text message which is subsequently normalized. Concepts from the normalized text message are then extracted. Placed advertisements having user selection criteria that match the concepts are then selected, after which the advertisements are transmitted to the first user. The advertisers are then charged for the transmitted advertisements. 

Whereas, stated above, Applicant's claimed invention states "a computing device comprising a memory, a processor, and a non-volatile data storage device; a customer database residing on the non-volatile data storage device comprising customer telephone numbers; an advertisement database residing on the non-volatile data storage device comprising advertisements, each advertisement comprising text from a non-interactive advertisement and additional details; a communication application operating on a mobile computing device, the communication application comprising a unique tracking identifier associated with the mobile computing device on which the communication application is operating and being configured to: record audio data comprising one or more words displayed on a non-interactive advertisement and spoken into a microphone of the mobile computing device; transmit the audio data as a multimedia message via a cellular data network to an omnichannel text-based communicator along with the unique tracking identifier; receive and display a first text message from a chatbot operating on the omnichannel text-based communicator, the text message comprising a query about the non-interactive advertisement; and send a second text message to the omnichannel text-based communicator via the cellular data 
Examiner has also reviewed current independent claim language against the allowed and patented independent claim languages of parent cases (APP 17190260) and 11055736. Examiner has reviewed the search strategies and results of parent cases. Examiner finds those search strategies and results are still applicable to current claimed invention. Examiner has performed further text and interference searches on current independent claim language. Examiner has found that there is no sufficient evidence to suggest or indicate how to combine elements of prior arts as searched and identified in fully mapping into applicant's current independent claims. Applicant's claimed inventions are thus allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NINOS DONABED/Primary Examiner, Art Unit 2444